TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 26, 2015



                                      NO. 03-14-00393-CV


                         Guadalupe-Blanco River Authority, Appellant

                                                 v.

      Texas Attorney General; San Antonio Water System; Texas Commission on
    Environmental Quality; Cibolo Creek Municipal Authority; The Aransas Project;
         New Braunfels Utilities; San Antonio River Authority; KOC Land, LP;
   O’Connor Brothers River Ranch, LLC; Ballinamona-Gafney, LP; Ballinamona, LP;
  Braman Ranches, LLC, Wexford Cattle Co., LLP; Martin O’Connor Ranch Ltd.; and
                  Martin O’Connor Cattle Company, Inc, Appellees




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on June 9, 2014. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the judgment. The appellant shall pay all

costs relating to this appeal, both in this Court and the court below.